Beasley, Judge.
On certiorari our decision affirming the trial court in Henderson v. State, 182 Ga. App. 513 (356 SE2d 241) (1987) was affirmed in part and reversed in part in Henderson v. State, 257 Ga. 618 (362 SE2d 346) (1987). Accordingly, our decision in Divisions 4 and 6 is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed in part, reversed in part, and case remanded.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope and Benham, JJ., concur.